Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 23, 2019

                                       No. 04-18-00979-CR

                            EX PARTE JOSE JAIME DE HOYOS,
                                       Appellant

                 From the 365th Judicial District Court, Maverick County, Texas
                                     Trial Court No. 3684
                              David R. Saucedo, Judge Presiding


                                          ORDER

Sitting:       Sandee Bryan Marion, Chief Justice
               Patricia O. Alvarez, Justice
               Irene Rios, Justice

        In this appeal, the appellant, the State of Texas, is represented by both the county attorney
and the district attorney. The county attorney has filed a motion for substitution of counsel and
for voluntary dismissal of this appeal. The motion states that the appellee is not opposed to the
motion. However, the motion contains no representations about whether the district attorney
joins the motion for voluntary dismissal of this appeal. Although the certificate of service states
that a copy of the motion for voluntary dismissal was sent to the district attorney, he has not filed
a response indicating any opposition to the motion.

       To the extent the motion seeks substitution of counsel, we GRANT the motion. It is
ORDERED that the current county attorney, Gloria E. Hernandez, is substituted as counsel for
the former county attorney, Jaime Iracheta.

        To the extent the motion seeks voluntary dismissal of this appeal, we hold the motion in
abeyance and request a response from the district attorney. The District Attorney of the 293rd
Judicial District, Roberto Serna, is directed to file, on or before June 7, 2019, a response to the
motion for voluntary dismissal of this appeal. In the event Mr. Serna fails to file a response, we
will presume that he is in agreement with the motion for voluntary dismissal and we will dismiss
this appeal.
     It is so ORDERED on May 23, 2019.

                                         PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court